UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4964



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROGER BOYCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:06-cr-00066)


Submitted:     June 8, 2007                   Decided:   July 9, 2007


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, PLLC, Charleston,
West Virginia, for Appellant. Charles T. Miller, United States
Attorney, Monica L. Dillon, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger Boyce entered a conditional plea of guilty to one

count of manufacturing methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1) (2000).   Boyce was sentenced by the district court to

ninety-seven months’ imprisonment.        Finding no error, we affirm.

            On appeal, Boyce argues the district court erred in

denying his motion to suppress.       We review the factual findings

underlying the denial of a motion to suppress for clear error and

its legal conclusions de novo.     United States v. Johnson, 400 F.3d

187, 193 (4th Cir. 2005).      The evidence is construed in the light

most favorable to the prevailing party below.         United States v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

            Boyce initially contends that law enforcement officers

violated the Fifth Amendment by questioning him at the door of his

residence without first advising him of his Miranda* rights.        Law

enforcement officers, however, are not required to administer

Miranda warnings to everyone they question or suspect.       Oregon v.

Mathiason, 429 U.S. 492, 495 (1977) (per curiam).       Rather, Miranda

is only implicated when officers question an individual who is “in

custody.”     Id. at 494-95.     An individual “is ‘in custody’ for

purposes of receiving Miranda protection . . . [when] there is a

‘formal arrest or restraint on freedom of movement’ of the degree

associated with a formal arrest.”     California v. Beheler, 463 U.S.


     *
      Miranda v. Arizona, 384 U.S. 436 (1966).

                                  - 2 -
1121, 1125 (1983) (per curiam) (quoting Mathiason, 429 U.S. at

495).    Thus, when reviewing whether a suspect was “in custody” at

the   time     of   law   enforcement      questioning,     two   inquiries    are

essential: “first, what were the circumstances surrounding the

interrogation; and second, given those circumstances, would a

reasonable person have felt that he or she was not at liberty to

terminate the interrogation and leave.”               Thompson v. Keohane, 516

U.S. 99, 112 (1995) (footnote omitted).

               We conclude Boyce was not in custody.                  He was not

handcuffed or otherwise restrained.                Boyce was questioned by law

enforcement officers at the door of his residence, in the presence

of another adult—his wife.          Nothing in the joint appendix suggests

that the officers ever drew their weapons, were antagonistic

towards Boyce, or informed him that he was not free to end the

interview.       Though Boyce suggests that the officers improperly

sought    to    obtain    consent   to    search    and   travelled   to   Boyce’s

residence expecting to make an arrest, the officers’ “unarticulated

plan,” if any, is irrelevant to the issue of whether Boyce was in

custody.       Berkemer v. McCarty, 468 U.S. 420, 442 (1984).                Thus,

under these circumstances, we conclude a reasonable person in

Boyce’s position would not have considered the restraint on his

freedom of movement comparable to that associated with formal

arrest.




                                         - 3 -
            Boyce     also    contends    that   law    enforcement    officers

violated his Sixth Amendment right to counsel.                  He argues that

because   he    was   represented    by   counsel      in   pending,   unrelated

charges, law enforcement personnel could not question him without

counsel present.        However, the Sixth Amendment right to counsel is

offense specific.        McNeil v. Wisconsin, 501 U.S. 171, 175 (1991);

see also, United States v. Kennedy, 372 F.3d 686, 692 (4th Cir.

2004). “It cannot be invoked once for all future prosecutions, for

it does not attach until a prosecution is commenced . . . .”

McNeil,   501    U.S.    at   175.   As   law    enforcement     officers   were

investigating an alleged offense wholly unrelated to the charges

for which Boyce was represented, Boyce’s right to counsel had not

yet attached and, consequently, there was no Sixth Amendment

violation.      Thus, the district court’s denial of Boyce’s motion to

suppress was proper.

            Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                        AFFIRMED




                                     - 4 -